Citation Nr: 0735397	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-43 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from January 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which, in pertinent part, reopened the 
previously denied claim for service connection for PTSD and 
denied the claim on the merits.  

The veteran was scheduled for a September 2007 Board hearing.  
The veteran, however, failed to appear for this hearing.  See 
38 C.F.R. § 20.702(d).

The issue of entitlement to service connection for PTSD based 
on de novo review is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD on the merits 
in a September 1999 decision; the veteran did not appeal that 
decision. 

2.  Evidence obtained since the September 1999 rating 
decision is new; it relates to unestablished facts necessary 
to substantiate the claim and it raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1999 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 
20.1103 (2007).

2.  New and material evidence has been received since the 
September 1999 rating decision; accordingly, the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp.2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

In this case, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  Inasmuch as the determination below constitutes a full 
grant of that portion of the claim that is being addressed, 
there is no reason to belabor the impact of the VCAA on this 
matter.  Accordingly, the Board will address the reasons for 
reopening the claim.

Factual Background, Legal Criteria and Analysis

The veteran contends that he has PTSD due to a stressful 
event or events that occurred while he was in service in 
Vietnam.  In a November 1989 unappealed rating decision, the 
RO denied service connection for PTSD.  In July 1998, the 
veteran filed to reopen the claim for service connection for 
PTSD.  In a September 1999 rating decision, the RO again 
denied the claim upon the merits.  The veteran did not appeal 
this rating decision.  The September 1999 rating decision, 
therefore, became final.  See 38 U.S.C.A. § 7105.  

The veteran again filed an application to reopen his claim 
for service connection for PTSD in September 2003.  In the 
February 2004 rating decision, the RO determined that new and 
material evidence had been submitted and denied the claim 
upon the merits.  Regardless of the RO's action regarding 
reopening the veteran's claim, the Board must independently 
address the issue of reopening a previously denied claim.  
That is, whether a previously denied claim should be reopened 
is a jurisdictional matter that must be addressed before the 
Board may consider the underlying claim. See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted).  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there is a basis for reopening the claim 
is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims file since the last 
final decision in September 1999.  In the September 1999 
rating decision, the RO found that there was not a confirmed 
stressor and that there was not a confirmed diagnosis of 
PTSD.  At this stage, the credibility of new evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Since the September 1999 rating decision, the veteran has 
submitted stressor statements.  The record also now contains 
a copy of an award of a Navy Unit Commendation Ribbon that 
was given to all those serving with the U.S. Naval Support 
Activity, such as the veteran.  The award indicates that it 
was given for exceptionally meritorious service in unloading, 
moving and storing supplies while under continuous exposure 
to attack from hostile forces.  Based on the veteran's 
statements asserting that his unit sustained sniper and 
mortar attacks while moving supplies in Vietnam and the Navy 
Unit Commendation Ribbon that indicates that his unit was 
under hostile fire, the RO found that this stressor was 
confirmed.  In addition, the veteran underwent a January 2004 
VA psychiatric examination, which resulted in a diagnosis of 
PTSD.

As the veteran now has a verified in-service stressor and a 
confirmed diagnosis of PTSD, the Board finds that new and 
material evidence has been obtained.  This evidence is 
neither cumulative nor redundant of the evidence of record at 
the time of the September 1999 rating decision and this 
evidence raises a reasonable possibility of substantiating 
the claim.  The claim is reopened.  What remains lacking is a 
competent opinion linking the veteran's PTSD to the verified 
stressor.  This matter is addressed in the remand below. 


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened.  The 
appeal is granted to that extent only.


REMAND

In an April 2007 supplemental statement of the case, the RO 
highlighted that one of the veteran's alleged stressors had 
been verified and that the veteran had been diagnosed as 
having PTSD.  Although he underwent a VA psychiatric 
examination in January 2004, the examiner did not provide an 
opinion regarding whether the diagnosis of PTSD was based on 
the verified stressor.  Therefore, the RO scheduled the 
veteran for a February 2007 VA examination to obtain such an 
opinion.  The RO issued notice of this examination, but the 
veteran failed to report for the evaluation.  The veteran did 
not send in any correspondence noting that he was unable to 
attend this examination or had good cause for missing the 
examination.    Without medical evidence of a link between 
current symptoms and the verified in-service stressor, the RO 
denied the claim on the basis of the evidence then of record.  
See 38 C.F.R. § 3.655 (2007); see also 38 C.F.R. § 3.304(f) 
(2007).

Review of the claims file reveals that the veteran has often 
changed addresses.  In addition, the veteran has had frequent 
inpatient treatment for psychiatric disabilities and alcohol 
abuse.  The Board notes that the only correspondence from the 
veteran since his November 2004 substantive appeal (VA Form 
9) was submitted in September 2006, from a VA Domiciliary in 
South Dakota.  He has not submitted any correspondence from 
the address to which his notice of VA examination was sent.  
The Board notes that there is a presumption that mail sent by 
the RO is received by the veteran.  See Mindenhall v. Brown, 
7 Vet. App. 271 (1994).  However, aside from the fact that 
there is competent evidence of a diagnosis of PTSD and one of 
the veteran's claimed in-service stressors has been verified, 
the record indicates that the veteran has been frequently 
hospitalized for psychiatric evaluation and treatment and he 
frequently changes addresses.  In fact, at least one 
correspondence from the RO was returned as undelivered, 
albeit not the notice of last scheduled examination.  In view 
of the foregoing, the Board finds that the RO should 
determine the veteran's current address and take any action 
necessary to schedule him and notify him of a psychiatric 
examination for the purpose of determining whether his PTSD 
is linked to his verified in-service stressor.  

In addition, the Board notes that the veteran should be 
provided with an additional notification letter pursuant to 
the VCAA.  The letter issued upon remand should contain the 
specific elements of a service connection claim for PTSD and 
also advise the veteran to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Accordingly, the case is REMANDED for the following actions:

1.  Before any other development is 
completed, the AMC/RO should seek 
evidence of the veteran's current 
location/address.  Thereafter, AMC/RO 
should send all correspondence to that 
location/address.  If the AMC/RO cannot 
find the veteran's current 
location/address, a document so 
indicating should be made part of the 
record.

2.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

The notification letter should inform 
the veteran of the elements of a claim 
for service connection for PTSD.  The 
letter should: (a) inform the veteran 
about the information and evidence not 
of record that is necessary to 
substantiate the claim for the benefit 
sought; (b) inform the veteran about the 
information and evidence that VA will 
seek to provide; (c) inform the veteran 
about the information and evidence the 
veteran is expected to provide; and (d) 
request that the veteran provide any 
evidence in the veteran's possession 
that pertains to the claim.

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the benefit sought as 
outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA.  

3.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for the claim on appeal should be 
obtained and made part of the record.

4.  The veteran should be rescheduled 
for a VA psychiatric examination. The 
claims file should be sent to the 
examiner. 

The Board notes that the veteran's 
stressor of being subjected to sniper 
and mortar attacks while moving supplies 
in Vietnam has been verified.  Following 
the review of the relevant evidence in 
the claims file, including the evidence 
regarding his alcohol/drug abuse, the 
mental status examination and any 
diagnostic tests or studies deemed 
necessary, the examiner should complete 
the following: 

The clinician is requested to provide an 
opinion as to whether the veteran 
currently meets the diagnostic criteria 
for PTSD, and if so, whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran's 
PTSD is causally linked to the verified 
in-service stressor.  If there is no 
such relationship, the examiner should 
specifically indicate so in the report.  

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim. 

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

If the veteran does not report for the 
rescheduled examination, the record must 
be annotated in this regard. 

5.  Thereafter, the veteran's claim of 
entitlement to service connection for 
PTSD must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.


The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


